Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 9, 2019

                                     No. 04-18-00733-CR

                                      Martin BALLEZA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR12645
                          Honorable Frank J. Castro, Judge Presiding


                                        ORDER
        On May 13, 2019, appellant’s court-appointed attorney filed a brief pursuant to Anders v.
California, 368 U.S. 738 (1967). On June 17, 2019, appellant filed a pro se motion requesting
access to the appellate record. On August 1, 2019, written notice was filed certifying that a
complete copy of the record was sent to appellant. Accordingly, appellant’s pro se brief was
originally due to be filed on September 3, 2019.

       On September 3, 2019, appellant filed a motion requesting an extension of time to file his
pro se brief. The motion is GRANTED. Appellant’s pro se brief must be filed no later than
October 4, 2019.


                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court